DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 3 is objected to because of the following informalities:  the phrase “at t same level..” should be read as – at a same level… ---.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3 and 4 are rejected under 35 U.S.C. 103 as being unpatentable over Xu et al. (US 2019/0319021) in view of Takeno et al. (US 2021/0210468).
	In re claim 1, Xu et al., in Fig. 1A and corresponding text, teach a semiconductor device having a standard cell, comprising:
a first gate-all-around field effect transistor (GAA FET)(i.e. NFET ([0025], the NFET comprises source/drain regions 121 and 131 and a shared gate 110) disposed over a substrate (the substrate not shown, but taught in abstract, [0004], [0005]);  
a second GAA FET (i.e. PFET ([0025], the PFET comprises source/drain regions 123 and 133 and the shared gate 110) located at vertically different level from the first GAA FET (i.e. NFET); 
a first power supply line 160 (GND) connected to the first GAA FET (note: first GAA=121+131+110); 
a second power supply line 170 (VDD ) connected to the second GAA FET (note: second GAA=123+133+110);
the first GAA FET and the second GAA FET share a gate 110; and
the first power supply line 160 and the second power supply line 170 are located at vertically different levels from each other.
                            
    PNG
    media_image1.png
    313
    446
    media_image1.png
    Greyscale

                  
    PNG
    media_image2.png
    330
    538
    media_image2.png
    Greyscale

	Xu et al. are silent as to the first power supply line 160 being buried in an isolation insulating layer.  Takeno et al., however, in an analogous art, teach that the power supply line 2200 can be buried in the isolation insulating layer 204 (Fig. 26, [0109]).
       
    PNG
    media_image3.png
    407
    643
    media_image3.png
    Greyscale

	Therefore it would have been obvious to one of the ordinary skill in the art, before the effective filing date of the claimed invention, to apply Takeno’s teachings to the semiconductor device of Xu so that the first power supply line is buried in the isolation insulating layer for the purpose of protecting the semiconductor device from short circuit.  For the combination of the semiconductor device of Xu with the isolation insulating layer of Takeno reference as being no more than the predictable use of prior-art element according to its established function.
	
	In re claim 3, Xu et al., in Fig. 1A and corresponding text, teach that the second power supply line 170 is located at a same level as the second GAA FET 123/110/133.

	In re claim 4, Xu et al., in Fig. 1A and corresponding text, teach that the first GAA FET 121/110/131 and the second GAA FET 123/110/133 are different conductivity type from each other, i.e. the first GAA FET is an n-type FET ([0025]), the n-type FET comprises source/drain regions 121 and 131 and the shared gate 110; and the second GAA FET is a p-type FET ([0025], the p-type FET comprises source/drain regions 123 and 133 and the shared gate 110.

Allowable Subject Matter
6.	Claims 7-20 are allowed.
7.	Claims 2, 5 and 6 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
8.	The following is a statement of reasons for the indication of allowable subject matter:  the current invention is deemed to be directed to a nonobvious improvement over the invention published in US 2019/0310921.  The improvement comprises: (a) the first power supply line is located between two fin structures buried in the isolation insulating layer (claim 5); a first signal line, second signal line and a third signal line, which are disposed above the first GAA FET and the second GAA FET and the first, second and third signal lines are located at a same level with each other (claim 7); forming a buried power supply line between tow fin structures in an isolation insulating layer, and forming an upper power supply line over the CFET (claim 16).
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to HSIEN MING LEE whose telephone number is (571)272-1863. The examiner can normally be reached Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wael M. Fahmy can be reached on 571-272-1705. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


HSIEN MING LEE
Primary Patent Examiner
Art Unit 2814
Sep. 21, 2022



/HSIEN MING LEE/